Citation Nr: 0016969	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic fatigue and immune dysfunction syndrome.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from October 1958 to July 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying 
claims to reopen for a chronic fatigue and immune dysfunction 
syndrome and for a skin disorder.  In a notice of 
disagreement filed in December 1998, the veteran sought a 
hearing before the RO's hearing officer, but as correctly 
noted by the veteran's representative in a November 1999 
memorandum, no action was taken to afford the veteran his 
requested hearing prior to transfer of the case to the Board.  
Moreover, the representative further noted that he had since 
contacted the veteran and was advised that an RO hearing was 
still desired.  

In light of the foregoing, further action is deemed to be in 
order so as to ensure the veteran's receipt of due process of 
law.  Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
hearing before the RO's hearing officer 
based on his request therefor of December 
10, 1998.

2.  Thereafter, and regardless of whether 
the veteran appears for his requested 
hearing, the claims to reopen for service 
connection for a chronic fatigue and 
immune dysfunction syndrome and for a 
skin disorder should be readjudicated 
under 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156, as well as the holdings of the 
United States Court of Appeals for 
Veterans Claims in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc), to the effect that the 
two-step process set forth in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), 
for the reopening of claims had become a 
three-step process under the Federal 
Circuit's holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (In Hodge, the 
Federal Circuit rejected the test for 
determining the materiality of evidence 
originally set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) that 
evidence was deemed "material" when 
there was a reasonable possibility that 
the additional evidence presented, when 
viewed in the context of all the 
evidence, both new and old, would change 
the outcome of the claim, in favor of the 
test outlined in 3.156(a), that is, 
whether the newly presented evidence is 
so significant that it must be considered 
to fairly decide the claim.)  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




